Citation Nr: 0530804	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of herniated nucleus pulposus with traumatic 
arthritis of the lumbar spine, currently assigned a 60 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to September 26, 2003, the veteran's postoperative 
residuals of herniated nucleus pulposus with traumatic 
arthritis of the lumbar spine were not productive of 
residuals of a vertebra fracture with cord involvement, the 
veteran bedridden or requiring long leg braces; or ankylosis 
of the spine at an unfavorable angle with marked deformity 
and involvement of major joints or without other joint 
involvement. 

3.  From September 26, 2003, the veteran's postoperative 
residuals of herniated nucleus pulposus with traumatic 
arthritis of the lumbar spine have not been productive of 
unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
postoperative residuals of herniated nucleus pulposus with 
traumatic arthritis of the lumbar spine have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5293 (2000-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2002 prior to the initial 
rating decision in April 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the December 
2002 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for an increased 
evaluation in this case.  Specifically, the letter stated 
that the evidence must show an increase in severity of his 
current disability.  

In addition, the December 2002 VCAA letter informed the 
veteran about the information and evidence that VA would seek 
to provide, including requesting medical records, employment 
records, or records from other Federal agencies.  In 
particular, it was noted that VA had already requested copies 
of his treatment records from the VA Medical Center in 
Brecksville, Ohio.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if VA determined that such evidence 
was necessary to make a decision on his claim.  

The RO also notified the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
December 2002 letter informed the veteran that he must 
provide enough information in order for VA to request records 
from the agency or person who has them.  The letter also 
requested that he complete and sign a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that would support his claim.  He was further 
informed that he could submit his own statements or 
statements from other people describing his symptoms, and he 
was asked to tell VA about any additional information or 
evidence that he would want VA to obtain for him.  
Additionally, the letter notified him that it was still his 
responsibility to support his claim with appropriate 
evidence.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded a VA 
examination in February 2003.  Additionally, VA has assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


Background and Evidence

A rating decision dated in April 1964 granted service 
connection for residuals of herniated nucleus pulposus and 
assigned a 20 percent disability evaluation effective from 
May 4, 1963.  That determination was based on a review of the 
veteran's service medical records as well as on the findings 
of a VA examination performed in April 1964.  Subsequent 
rating decisions dated in July 1975, January 1991, and June 
1991 continued that evaluation, as did an August 1976 Board 
decision.  However, a December 1991 Board decision later 
granted service connection for traumatic arthritis of the 
lumbar spine and remanded the issue of entitlement to an 
increased evaluation for herniated nucleus pulpous so that 
the traumatic arthritis could be considered in determining 
the proper evaluation for the veteran's service-connected 
back disability.  A March 1992 rating decision effectuated 
the grant of service connection for traumatic arthritis of 
the lumbar spine and assigned a 40 percent disability 
evaluation for the veteran's postoperative residuals of 
herniated nucleus pulposus with traumatic arthritis effective 
from January 14, 1991.  A June 1994 Board decision later 
assigned an earlier effective date of May 7, 1990 for the 
grant of a 40 percent disability evaluation.  A subsequent 
rating decision dated in December 1994 rating decision 
increased the evaluation to 60 percent effective from 
September 7, 1994, and a March 1995 rating decision continued 
that evaluation.  In an August 1995 rating decision, the RO 
determined that there had been clear and unmistakable error 
and assigned an earlier effective date of July 15, 1994 for 
the grant of the 60 percent disability evaluation, and a 
subsequent rating decision dated in June 1998 continued that 
evaluation.  The veteran later filed a claim for an increased 
evaluation in September 2002, and the April 2003 rating 
decision currently on appeal denied that claim.  During the 
pendency of the appeal, the veteran's 60 percent disability 
evaluation has remained in effect until the present time.  

VA medical records dated from August 1997 to September 2003 
document the veteran as having been diagnosed with 
degeneration of the lumbar spine and with lumbosacral 
intervertebral disc syndrome.

VA medical records dated from November 1999 to November 2002 
indicate that the veteran sought treatment in April 2002 at 
which time it was noted that he had a history of two back 
operations as well as chronic complaints of back pain.  He 
was later seen in October 2002 during which a physical 
examination found him to have a decreased range of motion of 
the cervical spine, but there was no back pain.  He did have 
posterior thigh tightness with straight leg raising.  

X-rays of the lumbosacral spine were obtained in October 
2002, which revealed degenerative changes.  No acute bony 
abnormalities were seen.  

The veteran was afforded a VA examination in February 2003 at 
which time it was noted that he had had progressive problems 
with his back and that he had not worked since 1986.  He 
reported having increasing pain, soreness, and tenderness in 
the back that radiated into his legs bilaterally, and he 
occasionally had pain in his legs with numbness and tingling.  
The veteran was also noted to have limited endurance, and he 
could only stand or walk for less than an hour.  He wore a 
back brace and used a cane to ambulate.  He also reported 
having flare-ups three to four times per year during which he 
had incapacitating back pain that severely limited his 
activities.  Repetitive use and weather changes also bothered 
and aggravated his back.  It was noted that there was no 
bladder or bowel dysfunction associated with his back 
disability.  He could take care of himself, but normal daily 
activities were becoming more difficult, and he had 
difficulty with prolonged standing, walking, climbing, 
squatting, and crawling.  

A physical examination found the veteran to have a bit of an 
antalgic gait, which was described as slow and purposeful.  
He had some lost lordosis as well as tenderness, soreness, 
and pain to palpation.  Although there was tenderness across 
the paraspinous muscles, there were no substantial spasms.  
Nor was there any increased kyphosis or scoliosis.  The 
veteran could flex to 40 degrees, extend to neutral, and bend 
and rotate to 30/35 degrees, but it was noted that he had 
been limited by pain.  He could also raise on his toes and 
heels while holding onto something for balance.  Straight leg 
raising was negative on the left leg and slightly positive on 
the right leg.  Reflexes were 2+ and equal at the knee as 
well as 1+ and equal at the ankle.  He had symmetric 
sensation and strength in both lower extremities.  The 
examiner diagnosed the veteran with residual postoperative 
herniated lumbar discs with degenerative disc disease. 


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his postoperative residuals of a herniated 
nucleus pulposus with traumatic arthritis of the lumbar 
spine.  More specifically, he claims that the current 
evaluation assigned for his disorder does not accurately 
reflect the severity of the symptomatology associated with 
that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
postoperative residuals of herniated nucleus pulposus with 
traumatic arthritis of the lumbar spine.  He is currently 
assigned a 60 percent disability evaluation for his back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
January 2004 statement of the case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 60 percent disability evaluation is the 
maximum schedular evaluation available for intervertebral 
disc syndrome.  Consequently, the veteran is not entitled to 
an increased rating for his disability under those criteria.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  The maximum 60 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Thus, the veteran cannot be 
granted an increased evaluation under the revised version of 
Diagnostic Code 5293.

In light of the fact that the veteran is already in receipt 
of the maximum schedular evaluation available under 
Diagnostic 5293, the Board has also considered the 
application of other diagnostic codes in effect prior to 
September 26, 2003.  In particular, a 100 percent rating was 
assigned when the veteran had residuals of a vertebra facture 
with cord involvement, was bedridden, or required long leg 
braces. 38 C.F.R. § 4.71a, DC 5285 (2003).  A 100 percent 
rating was also provided under DC 5286, for ankylosis at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 
(2003).  However, there has been no showing that the 
veteran's service-connected back disability was manifested by 
such symptomatology.  Therefore, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 60 
percent prior to September 26, 2003.

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) can be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The Board notes that the criteria does not provide for an 
evaluation in excess of 60 percent.  As such, the veteran is 
not entitled to an increased evaluation under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 100 percent evaluation is warranted when there 
is unfavorable ankylosis of the entire spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 38 C.F.R. § 4.71a.  Although 
limitation of motion of the spine has been shown in this 
case, there is no evidence of unfavorable ankylosis of the 
entire spine.  In fact, the February 2003 VA examiner 
indicated that the veteran could flex to 40 degrees, extend 
to neutral, and bend and rotate to 30/35 degrees.  
Parenthetically, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Thus, the veteran does not meet the criteria for an 
evaluation in excess of 60 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

The Board has also considered under both the new and old 
criteria whether a separate disability rating would be 
appropriate for neurological findings appropriate to the site 
of the diseased discs under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125 (1994); Esteban v. Brown, 6 Vet. App. 259 (1994).  

After reviewing the record, the Board finds that a separate 
disability rating is not warranted because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his postoperative residuals of herniated nucleus pulposus 
with traumatic arthritis.  The medical evidence of record 
does not identify any separate neurological findings or 
disability not already contemplated under the discussed 
pertinent criteria.  Moreover, the February 2003 VA examiner 
noted that the veteran did not have any bladder or bowel 
dysfunction associated with his back disability.  Therefore, 
the Board concludes that the veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman, 
6 Vet. App. at 129-132.  

Further, the Board has also considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, as noted above, the veteran is 
already in receipt of the maximum schedular evaluation under 
Diagnostic Code 5293 and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
under Diagnostic Code 5243.  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  

Nevertheless, the Board does observe that the veteran is not 
in receipt of the maximum schedular evaluation under the 
General Rating Formula for Diseases and Injuries of the Spine 
and that he has complained of pain on numerous occasions.  
However, the effect of the pain in the veteran's back is 
already contemplated in the currently assigned 60 percent 
disability evaluation.  Indeed, the December 1994 rating 
decision acknowledged the veteran's complaints of pain in its 
assignment of a 60 percent disability evaluation.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 60 percent for the veteran's back 
disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
postoperative residuals of a herniated nucleus pulposus with 
traumatic arthritis of the lumbar spine have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 60 percent for postoperative 
residuals of herniated nucleus pulposus with traumatic 
arthritis of the lumbar spine is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


